ACCEPTED
                                                                                        03-14-00656-CR
                                                                                               3894177
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                  1/26/2015 11:21:28 AM
                                                                                       JEFFREY D. KYLE
                                                                                                 CLERK

                              NO. 03-14-00656-CR

                                                                       FILED IN
 Ron Fuson                               §    INTHE             3rd COURT OF APPEALS
                                         §                           AUSTIN, TEXAS
 Vs.                                     §    3rd   COURT       1/26/2015 11:21:28 AM
                                                                    JEFFREY D. KYLE
 State of Texas                          §                               Clerk
                                         §    OF APPEALS, Austin, Texas


 APPELLANT'S MOTION TO EXTEND TIME TO FILE Appellant's Brief

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Ron Fuson Appellant in the above styled and numbered cause, and

moves this Court to grant an extension of time to file Appellant's Brief pursuant to

Rule 38.6 (d) of the Texas Rules of Appellate Procedure, and for good cause shows

the following:



      1.    On January 23, 2015 this counsel filed Appellant's Motion to Extend

            Time to File Appellant's Brief.

      2.    This case is on appeal from the !19th Judicial District, Tom Green

            County, Texas.

      3.    The case below was styled the State of Texas vs.Ron Fuson, and

            numbered C-12-0998-SB. The Defendant was convicted of Failure to

            register as a sex offender on September 12, 2014.



                                                                                     l
      4.    Appellant was sentenced to five years in the Institutional Division of the

Texas Department of Criminal Justice.

      5.    Notice of appeal was given on October 14, 2014.



      6.    The clerk's record was filed on November 12, 20 14; the reporter's record

            was filed on, November 4, 2014.

     8.     Appellant's Brief is presently December 12,2014. Counsel is unable to

            file Appellant's Brief on or before December 12,2014. Counsel, had not

            had adequate time to review the clerk's record and reporter's record or

            to conduct an investigation and prepare a proper brief by the present

            deadline. Counsel believes that an anders brief may be appropriate in

            this matter. Counsel believes without additional time to prepare said

            brief appellant will be denied effective assistance of counsel in this

            matter. Counsels failure to file the brief timely was inadvertent and not a

            conscious disregard of the courts deadlines.

     9.     Counsel therefore requests this court extend the time for filing said Brief

            to 90 days from the current due date of December 12, 2014 so that

            counsel may review the record in this matter and draft a brief..

      10.   no previous Extensions has been granted regarding this matter.

                                                                                     2
       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

       grant this Motion To Extend Time to File Appellant's Brief, and for such other

       and further relief as the Court may deem appropriate.


                                       Respectfully submitted,
                                       Nathan Butler Attorney at law
                                       180 Stoneham
                                       San Angelo, Texas 76905
                                       Tel: (325) 653-2373
                                       Fax: (325) 617-5485


                                       By:/s/ Nathan Butler
                                         Nathan Butler
                                         State Bar No. 24006935
                                         Attorney for Appellant
                                         Ron Fuson




                          CERTIFICATE OF SERVICE

      This is to certify that on, January 23,2015, a true and correct copy of the above

and foregoing document was served on the following by fax to3256586831.



George McCrea
1191h District Attorney
124 W. Beauregard
                                                                                     3
San Angelo, Texas 76903




                                       Is/Nathan Butler
                                       Nathan Butler



STATE OF TEXAS                            §
                                          §
COUNTY OF Tom Green                       §


                                   AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

Nathan Butler, who after being duly sworn stated:

      "I am the attorney for the appellant in the above numbered and entitled

      cause. I have read the foregoing Appellant's Motion To Extend Time to

      File Appellant's Brief and swear that all of the allegations of fact

      contained therein are true and correct."




                                      Nathan Butler
                                      Affiant


     SUDSCRIDED AND SWORN TO BEFORE ME on January 23, 2015, to


                                                                                4
           certifY which witness my hand and seal of office.



                                                 Notary Public, State of Texas
4"1'!!.        MELVA LANITA BUTLER


~
 FJ(;~ Notorv Put>llc. State of Texos
        .      My Commission Expires
   "oi\
       '#
   111-'
               September 17. 2018




                                                                                 5